UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4736
MICHAEL LEE GREEN, JR.,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-106)

                      Submitted: April 23, 2002

                       Decided: May 22, 2002

 Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen III, Federal Public Defender, Gregory Davis, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Lisa B. Boggs, Assis-
tant United States Attorney, Greensboro, North Carolina, for Appel-
lee.
2                       UNITED STATES v. GREEN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Michael Green was sentenced as an armed career criminal, 18
U.S.C.A. § 924(e) (West 2000), to a term of fifteen years imprison-
ment after he pled guilty to being a felon in possession of ammuni-
tion, 18 U.S.C.A. §§ 922(g)(1), 924(a)(2) (West 2000). Green appeals
his sentence, alleging that the district court erred in sentencing him
as an armed career criminal. We affirm.

   Section 924(e)(1) provides that a defendant convicted of a weapons
offense under § 922(g) shall receive a minimum fifteen-year sentence
if he "has three previous convictions . . . for a violent felony or a seri-
ous drug offense, or both, committed on occasions different from one
another." A "violent felony" is defined as an offense that "has as an
element the use, attempted use, or threatened use of physical force
against the person of another," or otherwise "presents a serious poten-
tial risk of physical injury to another." 18 U.S.C.A. § 924(e)(2)(B). To
determine whether a prior felony is a "violent felony" when the
offense is not one of those enumerated in § 924(e)(2)(B)(ii) and does
not have as an element the use, attempted use, or threatened use of
force, the sentencing court must use a categorical approach. That is,
the court may consider only the fact and statutory definition of the
prior offense, not the underlying facts, to decide whether the offense,
by its nature, creates a serious risk of injury to another. United States
v. Hairston, 71 F.3d 115, 117 (4th Cir. 1995). Green had prior felony
convictions for breaking and entering, robbery with a dangerous
weapon, and fleeing/eluding arrest with a motor vehicle, all of which
occurred on separate occasions.

   We find first that the armed career criminal sentence did not violate
the rule set out in Apprendi v. New Jersey, 530 U.S. 466 (2000) (hold-
ing that, except for the fact of a prior conviction, "any fact that
increases the penalty for a crime beyond the prescribed statutory max-
                        UNITED STATES v. GREEN                           3
imum must be submitted to a jury, and proved beyond a reasonable
doubt"). See United States v. Sterling, ___ F.3d ___, 2002 WL
369969 (4th Cir. Mar. 8, 2002).

   Green also contends that the district court failed to use the required
categorical approach in determining that his conviction for flee-
ing/eluding arrest with a motor vehicle was a violent felony because
it did not take judicial notice of the statutory definition of the offense.
We disagree. Because the offense is not one of those enumerated in
§ 924(e)(2)(B)(ii) and does not have the use of force as an element,*
the district court correctly proceeded under the "otherwise" clause of
§ 924(e)(2)(B). The court determined that the offense in the abstract
creates a serious potential risk of injury to others. Green contends that
the court erred in that it did not hear evidence concerning the statutory
definition or take judicial notice of the statutory definition. While
such evidence no doubt could be needed with respect to some
offenses, in this case we find no error in the district court’s method
of determining that fleeing/eluding police with a motor vehicle pre-
sents a serious risk of injury to another. The risk is obvious.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                             AFFIRMED

   *Section 20-141.5(a) of N.C. Gen. Stat. (1999) provides: "It shall be
unlawful for any person to operate a motor vehicle . . . while fleeing or
attempting to elude a law enforcement officer who is in the lawful per-
formance of his duties."